DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 5/2/2022. Applicant cancelled claims 2, 13, 18 and added claim 21. Claims 1, 3-12, 14-17, and 19-21 are pending.

Response to Arguments
The arguments/remarks filed by the applicant on 5/2/2022 have been fully considered and are responded in the following.

Applicant’s arguments, ‘Anderson's discussion of authorizing users using facial recognition does not disclose "determining that the user is an owner of the user device in accordance with the authentication process, wherein the authentication process identifies that the owner is in a field of view of the image detection component, and wherein the user is authenticated to access the protected data based at least in part on determining that the user is the owner of the user device," as recited in amended independent claim 1’, see p. 8, last paragraph - p. 9, ¶1, filed 5/2/2022, with respect to the amended claims overcoming the cited prior art references of the rejection of claims 1, 12, and 17 under 35 USC § 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn; however, upon further search and consideration, a new grounds of rejection – as necessitated by amendment – is made in view of newly cited prior art Bourlai. Please refer to "Claim Rejections - 35 USC § 103" section below for detail analysis.

Applicant’s arguments, ‘dependent claims 3, 14, and 19 include additional inventive features that are not disclosed by Anderson. For example, Anderson fails to disclose "wherein determining that the user is the owner comprises: identifying a face in the field of view of the image detection component," and "matching the face to an image of the owner of the user device stored in a secure enclave of the user device," as recited in amended dependent claim 3’, see p. 10, ¶1, filed 5/2/2022, with respect to the amended claims overcoming the cited prior art references of the rejection of claims 3, 14, and 19 under 35 USC § 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn; however, upon further search and consideration, a new grounds of rejection – as necessitated by amendment – is made in view of newly cited prior art Bourlai.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20100205667 A1) in view of Bourlai (US 9449217 B1).

Regarding claim 1, Anderson teaches a method for securing data at a user device, comprising: ([0053] Whether facial recognition is used to authenticate initial access to the device in a given embodiment, facial recognition can still be used to verify continued presence of an authorized individual at the device as required to maintain privacy of displayed information.)
activating an image detection component of the user device to authenticate a user to access protected data at the user device in accordance with an authentication process; ([0052, 0054] Exemplary embodiments of the current invention can use various sensors, such as video input devices (e.g., “webcams”), to detect and identify specific individuals using techniques such as face recognition. Referring to FIG. 3A, the video input (3010) provided by a video input device or image sensor, comprises a face-like object (3020).)
displaying the protected data at a user interface of the user device based at least in part on a result of the authentication process; ([0056] Referring again to FIG. 3C, successful authentication grants access to the device with the security level assigned to the identified user, and makes the user the “current user” (3240) for purposes of determining the presence of a current user at the display. In some exemplary embodiments, this authentication must be repeated to restore access to the device after a period during which the user was away from the device. In other exemplary embodiments the user must only be recognized by facial recognition as the current user to restore access.) Here Anderson discloses “one or more security levels. Each security level can be associated with particular responses and behaviors of the systems of the current invention when a user having a given security level is either detected or not detected by the system (e.g., by the image sensor described above). Responses and behaviors comprise such things as obscuring some or all of the display, substituting display content for alternative content” (¶51); therefore, successful authentication grants access to display of sensitive data without obscuration or substitution.
detecting, based at least in part on an image monitoring process that executes an image detection model and uses the image detection component, an event indicating that the user is not viewing the protected data or that at least one other person is in the field of view of the image detection component; and ([0056] In some exemplary embodiments, re-authentication is only required if the user was away from the device beyond a specified time period, similar to the way that screen savers function, and if the user returns within that time period, simple recognition of a face-like object, or facial recognition of the user, is sufficient to restore access. [0072] Some exemplary embodiments also provide means for detecting or recognizing additional face-like objects (or both), such as authorized individuals who are not the current user or unauthorized individuals (or both).)
concealing the protected data at the user interface based at least in part on detecting the event. ([0073] When some exemplary embodiments of the current invention detect unauthorized, or unrecognized, face-like objects that are in a position to view the display, privacy mode can be activated to prevent unauthorized viewing of sensitive data.) Here Anderson discloses “privacy mode” for “sensitive displayed data” (analogous to claim limitation “protected data”) by reciting “The obscuring, alteration, or otherwise making unusable for purposes of observing of sensitive displayed data when no authorized individual is determined to be paying attention to the display” (¶65).

Anderson teaches authorized user/unauthorized individual (¶44), detecting/identifying specific individuals using techniques such as face recognition (¶52) and only one "current user" is allowed at a time (¶56), but does not explicitly teach determining that the user is an owner of the user device in accordance with the authentication process, wherein the authentication process identifies that the owner is in a field of view of the image detection component, and wherein the user is authenticated to access the protected data based at least in part on determining that the user is the owner of the user device. This aspect of the claim is identified as a difference.
However, Bourlai in an analogous art explicitly teaches 
determining that the user is an owner of the user device in accordance with the authentication process, wherein the authentication process identifies that the owner is in a field of view of the image detection component, and wherein the user is authenticated to access the protected data based at least in part on determining that the user is the owner of the user device. ([Col. 10, line 19-44] FIG. 3, image authentication software may be installed on the mobile device 300 and may operate by requesting that the owner of the mobile device 300 provide a gallery of images of that owner. To capture an image of the owner, the owner may select whether one or more images are to be acquired using the front camera 302 or the rear camera 304. Such image capture may be performed both to create a gallery of images of the owner and to authenticate the owner as described herein. Once a gallery of images of the owner have been taken and are stored in the mobile device 300, the image authentication system can be used to permit only the owner to access desired programs or functions of the mobile device 300.) Here Bourlai in [Col. 10, line 19-61] provides detailed example on the authentication process.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “video-based privacy supporting system” concept of Anderson, and the “image authentication” approach of Bourlai. One of ordinary skill in the art would have been motivated to perform such a modification to improve security by identifying an individual from one or more images of that individual that include the individual's face, permitting access to a mobile device application once the individual is identified as an approved user/owner (Bourlai [Col. 1, line 10-14]).

Regarding claim 3, Anderson in view of Bourlai teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein determining that the user is the owner comprises:
identifying a face in the field of view of the image detection component; and matching the face to an image of the owner of the user device stored in a secure enclave of the user device. ([Bourlai Col. 10, line 40-61] FIG. 3, Once a gallery of images of the owner have been taken and are stored in the mobile device 300, the image authentication system can be used to permit only the owner to access desired programs or functions of the mobile device 300. For example, if the owner wishes to make photographs stored on the mobile device 300 accessible only to the owner, the owner can establish the image authentication system as a gatekeeper for photographs on the mobile device 300. Then, when access to the photographs on the mobile device 300 is desired, the subject initiates the photograph storage aspect of the mobile device 300 and the mobile device will request that the requestor capture one or more images of the owner or other user having approved access using the mobile device 300 camera 302, 304. The image authentication system then determines whether the current subject matches the subject in the gallery. If the image authentication system determines the current subject does match the subject in the gallery then access is permitted to the photographs on the mobile device 300. If the image authentication system does not determine the current subject matches the subject in the gallery then access to the photographs on the mobile device 300 is denied.) Here the storage in the mobile device 300 for gallery of images of the owner can be the “secure information source containing identification information for one or more users” disclosed by Anderson in ¶52.

Regarding claim 4, Anderson in view of Bourlai teaches all the features with respect to claim 1, as outlined above. Anderson further teaches 
monitoring the user in the field of view in accordance with the image monitoring process, wherein the event is detected in accordance with the monitoring. ([0044] The various embodiments of the current invention use one or more sensors, such as video cameras, infrared cameras, sonar, radar and lidar systems, gaze trackers, or other appropriate sensor systems in conjunction with appropriate processing software to monitor the area from which the display is visible and to determine whether an authorized user or unauthorized individual is looking at the display.)

Regarding claim 5, Anderson in view of Bourlai teaches all the features with respect to claim 4, as outlined above. Anderson further teaches wherein monitoring the user comprises:
monitoring one or more facial features that indicate whether the user is gazing at a display of the user device. ([0044] The various embodiments of the current invention use one or more sensors, such as video cameras, infrared cameras, sonar, radar and lidar systems, gaze trackers, or other appropriate sensor systems in conjunction with appropriate processing software to monitor the area from which the display is visible and to determine whether an authorized user or unauthorized individual is looking at the display.) Here Anderson discloses “monitoring facial features that indicate whether user is gazing at display“ by utilizing “gaze tracker” or “display coordinates where user attention is currently positioned, or gaze direction coordinates and vectors that permit calculation of the user attention point” (¶88).

Regarding claim 6, Anderson in view of Bourlai teaches all the features with respect to claim 5, as outlined above. Anderson further teaches 
determining that eyes of the user indicate that the user is looking away from the display of the user device, wherein the event is detected in accordance with the determining. ([0049] the image sensor device is further configured to track the user's gaze on the display, and the security processor is configured to modify the operation of the video display upon detecting that the user's gaze is not on the video display.)

Regarding claim 7, Anderson in view of Bourlai teaches all the features with respect to claim 1, as outlined above. Anderson further teaches 
reactivating the authentication process based at least in part on detecting the event. ([0056] successful authentication grants access to the device with the security level assigned to the identified user. In some exemplary embodiments, this authentication must be repeated to restore access to the device after a period during which the user was away from the device.)

Regarding claim 8, Anderson in view of Bourlai teaches all the features with respect to claim 1, as outlined above. Anderson further teaches 
detecting a second event indicating that the user is viewing the protected data or that the at least one other person is not in the field of view of the image detection component in accordance with the image monitoring process; and redisplaying the protected data based at least in part on detecting the second event. ([0056] successful authentication grants access to the device with the security level assigned to the identified user, and makes the user the “current user” (3240) for purposes of determining the presence of a current user at the display. In some exemplary embodiments, this authentication must be repeated to restore access to the device after a period during which the user was away from the device. In other exemplary embodiments the user must only be recognized by facial recognition as the current user to restore access. In still other exemplary embodiments, the facial recognition must be supplemented by at least a portion of the additional authentication factors, such as re-entry of the password, or repetition of the gesture sequence. In yet other exemplary embodiments a repetition of the entire authentication procedure is required to restore access. In some exemplary embodiments, re-authentication is only required if the user was away from the device beyond a specified time period, similar to the way that screen savers function, and if the user returns within that time period, simple recognition of a face-like object, or facial recognition of the user, is sufficient to restore access.) Here the first event is “user was away” and the second event is “facial recognition of the user/user viewing data again”.

Regarding claim 9, Anderson in view of Bourlai teaches all the features with respect to claim 1, as outlined above. Anderson further teaches 
wherein concealing the protected data comprises: blurring the protected data at the user interface, displaying an alert at the user interface, or a combination thereof. ([0069] one with privacy mode engaged (FIG. 6B) such that the displayed information is blurred to maintain privacy. In the display with privacy mode engaged, show in FIG. 6B, the display region (6110) shows the same text blurred into substantial unreadability (6112′) and the graphic(s) also made substantially unrecognizable (6130′). [0033] FIG. 8B illustrates the obscured display, including a warning window alerting the user to the presence of the unauthorized “shoulder surfer”.)

Regarding claim 10, Anderson in view of Bourlai teaches all the features with respect to claim 1, as outlined above. Anderson further teaches 
detecting that the user is requesting access to the protected data, wherein the authentication process is performed in response to detecting that the user is requesting the access. ([0053] In some exemplary embodiments of the current invention face recognition is used as a primary means to identify a user, after which the user enters a password, gesture sequence, biometric input, or other required verification to confirm access to the account associated with the recognized face. In some other exemplary embodiments, the user enters account information, such as a username, biometric device input, or other account specification, and facial recognition is used as a secondary factor to verify access to the account determined by the non-facial recognition inputs. In yet other exemplary embodiments, facial recognition is not a factor in authentication for access. Whether facial recognition is used to authenticate initial access to the device in a given embodiment, facial recognition can still be used to verify continued presence of an authorized individual at the device as required to maintain privacy of displayed information.)

Regarding claim 11, Anderson in view of Bourlai teaches all the features with respect to claim 1, as outlined above. Anderson further teaches 
activating the image monitoring process in response to authenticating the user in accordance with the authentication process. ([0044, 0053] The various embodiments of the current invention use one or more sensors, such as video cameras, infrared cameras, sonar, radar and lidar systems, gaze trackers, or other appropriate sensor systems in conjunction with appropriate processing software to monitor the area from which the display is visible and to determine whether an authorized user or unauthorized individual is looking at the display. Whether facial recognition is used to authenticate initial access to the device in a given embodiment, facial recognition can still be used to verify continued presence of an authorized individual at the device as required to maintain privacy of displayed information.)

Regarding claims 12, 14-17, and 19-20, the scope of the claims are similar to that of claims 1, 3-5, respectively. Accordingly, the claims are rejected using a similar rationale.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20100205667 A1) in view of Bourlai (US 9449217 B1) and Pantazelos (US 20180083978 A1).

Regarding claim 21, Anderson in view of Bourlai teaches all the features with respect to claim 1, as outlined above. But the combination does not teach wherein detecting the event comprises: detecting an event indicating that at least one other person is in a field of view of the image detection component; and concealing the protected data at the user interface based at least in part on the at least one other person being in the field of view of the image detection component. This aspect of the claim is identified as a difference.
However, Pantazelos in an analogous art explicitly teaches 
wherein detecting the event comprises: detecting an event indicating that at least one other person is in a field of view of the image detection component; and concealing the protected data at the user interface based at least in part on the at least one other person being in the field of view of the image detection component. ([0066] the application has put the video into “stop/blur status,” whereby the video is paused and blurred out to prevent unauthorized viewers from viewing the content. The application would also enter “stop/blur status” if it detected a second face in the view of the front-facing camera, or if it detected the absence of a face in the view of such camera, or if the camera's lens were blocked, or there were any other circumstances that might indicate that the video was being viewed by anyone other than the intended recipient.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “video-based privacy supporting system” concept of Anderson, and the “conditional delivery of content” approach of Pantazelos. One of ordinary skill in the art would have been motivated to perform such a modification to prevent unauthorized viewers from viewing the content (Pantazelos [0066]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200159938 A1, "Intelligent display of content", by Sun, teaches that captured image may include multiple faces, such as a face of a user of the computing device and a face of a bystander. In such circumstances, the control circuitry may determine a number of faces included in the captured image and block the presentation of the content via the computing device if the captured image includes more than one face. In this manner, the presentation of the content may occur only if no bystanders are present, thereby preventing the content from reaching an undesired audience.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.Y./Examiner, Art Unit 2493

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493